Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 17-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 9 of copending Application No. 17/115,197 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the copending application claims, but with obvious wording variations.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/143,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the copending application claims, but with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sherlock et al., (hereinafter Sherlock) U.S. Pub. No. 2002/0093527. 

As to claim 1, Sherlock teaches the invention as claimed, including an improved log/event-message system, within a distributed computer system, that collects log/event messages from log/event-message sources within the distributed computer system, stores the collected log/event messages, and provides query-based access to the stored log/event-messages, the log/event-message system comprising: 
one or more message collectors, incorporated within one or more computer systems, each having one or more processors and one or more memories, which each 
receives log/event messages (par. 0093-0094, 0422-0426), 
processes the received log/event messages (par. 0085-0088, 0105-0106), and 
transmits the log/event messages to one or more downstream processing components, including one or more message-ingestion-and-processing systems (par. 0194-0196, 0416); and 
the one or more message-ingestion-and-processing systems, incorporated within one or more computer systems, each having one or more processors and one or more memories (fig. 1, abstract), which each 
receives log/event messages from one or more of the one or more message collectors (par. 0093-0094, 0422-0426, 0308, 0350), 
processes the received log/event messages (par. 0085-0088, 0105-0106), and 
transmits the log/event messages to one or more downstream processing components, including a log/event-message query system (par. 0194-0196, 0416), 
one or more of the one or more message collectors and the one or more message ingestion-and-processing systems processing the received log/event messages by applying message-processing rules that contain criteria vectors to the received log/event messages (par. 0085-0086). 


As to claim 2, Sherlock teaches the invention as claimed, including the log/event-message system of claim 1 wherein log/event-message sources include: message-generation-and-reporting components of hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers, and other hardware components and devices; and message-generation-and-reporting components within computer-instruction implemented components of the distributed computer system, including virtualization layers, operating systems, and applications running within servers and other types of computer systems (par. 0088-0090, 0164-0168).

As to claim 3, Sherlock teaches the invention as claimed, including the log/event-message system of claim 1 wherein log/event-messages include text, alphanumeric values, and/or numeric values that represent various types of information, including notification of completed actions, errors, anomalous operating behaviors and conditions, various types of computational events, warnings, and other such information (par. 0437-0448). 

As to claim 4, Sherlock teaches the invention as claimed, including the log/event-message system of claim 1 wherein message-processing rules that contain criteria vectors each comprises: a criteria portion that consists of one of a single criteria vector, and multiple criteria vectors; an action portion; and a parameter portion (par. 0042, 0084). 

As to claim 5, Sherlock teaches the invention as claimed, including the log/event-message system of claim 4 wherein the criteria portion of a message processing rule is evaluated with respect to a received log/event message to determine whether the message-processing rule is applicable to the received log/event message (par. 0088, 0093-0094, 0196). 


As to claim 6, Sherlock teaches the invention as claimed, including the log/event-message system of claim 4 wherein the action portion of a message processing rule specifies a log/event-message-processing action carried out when the message processing rule is applied to a log/event-message-processing action (par. 0084, 0088, 0093-0094, 0196). 

As to claim 7, Sherlock teaches the invention as claimed, including the log/event-message system of claim 4 wherein the parameter portion of a message processing rule includes additional information needed by a message collector and/or a message-ingestion-and-processing system to carry out the log/event-message-processing action specified by the action portion of the message-processing rule (par. 0088, 0093-0094, 0196). 

As to claim 8, Sherlock teaches the invention as claimed, including the log/event-message system of claim 4 wherein a criteria vector is associated with a log/event-message type and includes a number of elements N + 1, where N is the number of variable fields within log/event messages of the log/event-message type (par. 0084-0086, 0088, 0093-0094, 0196). 

As to claim 9, Sherlock teaches the invention as claimed, including the log/event-message system of claim 8 wherein the first element of the criteria vector indicates the log/event-message type (par. 0088, 0093-0094, 0196). 


As to claim 10, Sherlock teaches the invention as claimed, including the log/event-message system of claim 8 wherein the second through Nth elements of the criteria vector each contains either a null value or a field expression (par. 0142-0155, 0393-0400). 

As to claim 11, Sherlock teaches the invention as claimed, including the log/event-message system of claim 10 wherein a field expression in the nth element of a criteria vector comprises one or more sub-expressions (par. 0085, 0581-0590). 

As to claim 12, Sherlock teaches the invention as claimed, including the log/event-message system of claim 11 wherein a sub-expression comprises one of: a value representing a possible value of the nth log/message field in log/event messages of the log/event-message type associated with the criteria vector and the operator a relational comparison operator; a value/operator pair, the value representing a possible value of the nth log/message field in log/event messages of the log/event-message type associated with the criteria vector and the operator a relational-comparison operator; a sub-expression containing two or more values, value/operator pairs, or subexpressions logically joined by OR Boolean operators; and a sub-expression containing two or more values, value/operator pairs, or subexpressions logically joined by AND Boolean operators (par. 0085, 0413, 0581-0590). 

As to claim 13, Sherlock teaches the invention as claimed, including the log/event-message system of claim 4 wherein the criteria portion of a message processing rule is evaluated with respect to a received log/event message by: determining a log/event-message type to which the log/event message belongs; when a criteria vector contained in the criteria portion of the message-processing rule evaluates to FALSE when evaluated with respect to the received log/event message or when no criteria vector contained in the criteria portion of the message-processing rule includes log/event-message type, determining that the message-processing rule is not applicable to the received log/event message; and otherwise determining that the message-processing rule is applicable to the received log/event message (par. 0085, 0367, 0413, 0581-0590). 

As to claim 14, Sherlock teaches the invention as claimed, including the log/event-message system of claim 13 wherein a criteria vector is evaluated with respect to the received log/event message by: when a field expression contained in any element of the criteria vector other than the first element of the criteria vector evaluates to FALSE with respect to the corresponding field of the received log/event message, determining that the criteria vector evaluates to FALSE with respect to the log/event message; and otherwise determining that the criteria vector evaluates to TRUE with respect to the received log/event message (par. 0085, 0367, 0413, 0581-0590). 

As to claim 15, Sherlock teaches the invention as claimed, including the log/event-message system of claim 14 wherein a field expression evaluates to TRUE when no sub-expression within the field expression evaluates to FALSE (par. 0085, 0367, 0413, 0581-0590). 

As to claim 16, Sherlock teaches the invention as claimed, including the log/event-message system of claim 15 wherein a sub-expression within a field expression is evaluated with respect to a corresponding field of the received log/event message by: when the sub-expression is a value representing a possible value of the corresponding field, determining that the sub-expression within the field expression evaluates to TRUE when the corresponding field of the received log/event message is equal to the subexpression value, and otherwise determining that the sub-expression within the field expression evaluates to FALSE; when the sub-expression is a value/operator pair, determining that the sub-expression within the field expression evaluates to TRUE when a Boolean expression constructed from corresponding field of the received log/event message followed by the operator of the value/operator pair followed by the value of the value/operator pair is TRUE, and otherwise determining that the sub-expression within the field expression evaluates to FALSE; when the sub-expression is a sub-expression containing two or more values, value/operator pairs, or sub-expressions logically joined by OR Boolean operators, determining that the sub-expression within the field expression evaluates to TRUE when any of the two or more values, value/operator pairs, or sub-expressions evaluates to TRUE, and otherwise determining that the sub-expression within the field expression evaluates to FALSE; and when the sub-expression is a sub-expression containing two or more values, value/operator pairs, or sub-expressions logically joined by AND Boolean operators, determining that the sub-expression within the field expression evaluates to TRUE when all of the two or more values, value/operator pairs, or sub-expressions evaluates to TRUE, and otherwise determining that the sub-expression within the field expression evaluates to FALSE (par. 0085, 0367, 0413, 0581-0590). 

Claims 17-20 have similar limitations as claims 1-16; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444